Citation Nr: 0628943	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for exercise induced asthma. 

2.  Entitlement to a compensable initial disability rating 
for acne. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1998 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the VA 
Regional Office (RO).  In that decision, the RO granted 
service connection for exercise induced asthma and assigned a 
10 percent disability rating.  The RO also granted service 
connection for acne and assigned a noncompensable disability 
rating.  The veteran perfected an appeal of that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her service connected exercise 
induced asthma and acne disabilities are worse than 
originally rated.  In support of her claim, she contends that 
since August 2003 she has received regular treatment for her 
exercise induced asthma and acne disabilities at the 
Manchester VA medical center.  The veteran's VA treatment 
records have not been associated with her claims file.  VA 
has the duty to assist the veteran in the development of this 
claim by requesting the aforementioned medical records to 
determine whether her service-connected disabilities are 
worse than originally rated.  In addition, the veteran 
asserts in a January 2005 statement that her service 
connected disabilities have worsened since her most recent VA 
examination in June 2003.  






To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims, the issues of a 
higher initial rating for exercise induced asthma and a 
compensable initial rating for acne are REMANDED for the 
following development: 

1.  The veteran's VA treatment records 
must be associated with the claims 
folder. 

2.  Provide the veteran a VA medical 
examination to determine the severity of 
exercise induced asthma and acne 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiner.  The examiner should obtain any 
tests or studies deemed necessary for an 
accurate assessment.  

3. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


